Exhibit 10.2

 

ESCROW AGREEMENT

 

This Escrow Agreement (“Agreement”) is made and entered into as of November 6,
2020, by and between: KBL Merger Corp. IV, a Delaware corporation (“KBL”); and
Lawrence Pemble, as representative (the “Stockholder Representative”) of the
Persons identified from time to time on Schedule 1 hereto; and Continental Stock
Transfer & Trust Company, a New York corporation (the “Escrow Agent”).

 

Recitals

 

WHEREAS, KBL and the Stockholder Representative, together with KBL Merger Sub,
Inc. (“Merger Sub”), 180 Life Sciences Corp. (“180”), Katexco Pharmaceuticals
Corp. (“Katexco”), CannBioRex Pharmaceuticals Corp. (“CBR Pharma”) and 180
Therapeutics L.P. (“180 LP” and together with Katexco and CBR Pharma, the “180
Subsidiaries”), entered into a Business Combination Agreement dated as of July
25, 2019 (the “Business Combination Agreement”) pursuant to which, among other
things: (i) Merger Sub will merge with and into 180; and (ii) certain stock
issuances are to be made to the Company Stockholders (as defined below). A copy
of the Business Combination Agreement is attached hereto as Exhibit A;

 

WHEREAS, the Business Combination Agreement contemplates the establishment of an
escrow fund to secure certain rights of the KBL Indemnitees (as defined in the
Business Combination Agreement) to indemnification as provided in the Business
Combination Agreement; and

 

WHEREAS, pursuant to Section 9.17 of the Business Combination Agreement,
Lawrence Pemble has been irrevocably appointed by the Company Stockholders to
serve as the representative for the benefit of the Company Stockholders and the
180 Subsidiaries in connection with, among other things, all matters under this
Agreement and the resolution of all indemnification claims under the Business
Combination Agreement.

 

Agreement

 

The parties, intending to be legally bound, agree as follows:

 

Section 1. Defined Terms.

 

1.1 Capitalized terms used and not defined in this Agreement shall have the
meanings given to them in the Business Combination Agreement.

 

1.2 As used in this Agreement, the term “Company Stockholders” refers to the
Persons who were stockholders of 180 immediately prior to the Effective Time or
their respective Affiliates to which the rights under this Agreement have been
assigned as set forth herein.

 



 

 

 

Section 2. Escrow and Indemnification.

 

2.1 Shares and Stock Powers Placed in Escrow. At or following the Effective
Time, in accordance with the Business Combination Agreement, KBL, which shall
change its name to 180 Life Sciences Corp. in connection with the Business
Combination, shall issue certificates for the Escrowed Shares registered in the
names of each of the Company Stockholders evidencing the shares of KBL Common
Stock to be held in escrow under this Agreement in the amounts set forth on
Schedule 1, and shall cause such certificates to be delivered to the Escrow
Agent.

 

2.2 Escrow Funds. The Escrowed Shares being held in escrow pursuant to this
Agreement, together with any distributions on the Escrowed Shares, shall
collectively constitute an escrow fund (the “Escrow Fund”) securing the
indemnification rights of KBL and the KBL Indemnitees under the Business
Combination Agreement. The Escrow Agent agrees to accept delivery of the Escrow
Funds and to hold the Escrow Fund in a separate escrow account (such account,
the “Escrow Account”), subject to the terms and conditions of this Agreement and
the Business Combination Agreement.

 

2.3 Voting of Escrow Shares. The record owner of the Escrowed Shares shall be
entitled to exercise all voting rights with respect to such Escrowed Shares. The
Escrow Agent is not obligated to distribute to the Company Stockholders or to
the Stockholder Representative any proxy materials and other documents relating
to the Escrow Shares received by the Escrow Agent from KBL.

 

2.4 Investments. The Escrow Agent shall invest and reinvest the cash (if any)
held in the Escrow Account from time to time in (a) short-term securities issued
or guaranteed by the United States Government, its agencies or
instrumentalities; and/or (b) repurchase agreements relating to such securities.
Upon the request of either KBL or the Stockholder Representative, the Escrow
Agent shall provide a statement to the requesting party that describes any
deposit, distribution or investment activity or deductions with respect to any
funds held in the Escrow Account in addition to quarterly account statements
from the Escrow Agent.

 

2.5 Interest, Etc. KBL and the Stockholder Representative, on behalf of each of
the Company Stockholders, agree that any interest accruing on or income
otherwise earned (including any ordinary cash dividends paid in respect to the
Escrowed Shares) on any investment of any funds in the Escrow Account shall be
held by the Escrow Agent in the Escrow Account. The aggregate amount of all
interest and other income earned on any investment of any funds in the Escrow
Account shall be distributed by the Escrow Agent as set forth in Section 3.

 

2.6 Dividends, Etc. KBL and the Stockholder Representative, on behalf of each of
the Company Stockholders, agree that any shares of KBL Common Stock or other
property (including ordinary cash dividends) distributable or issuable (whether
by way of dividend, stock split or otherwise) in respect of or in exchange for
any Escrowed Shares (including pursuant to or as a part of a merger,
consolidation, acquisition of property or stock, reorganization or liquidation
involving KBL) shall not be distributed or issued to the beneficial owners of
such Escrowed Shares, but rather shall be distributed or issued to and held by
the Escrow Agent in the Escrow Account as part of the Escrow Fund. Any
securities or other property received by the Escrow Agent in respect of any
Escrowed Shares held in escrow as a result of any stock split or combination of
shares of KBL Common Stock, payment of a stock dividend or other stock
distribution in or on shares of KBL Common Stock, or change of KBL Common Stock
into any other securities pursuant to or as a part of a merger, consolidation,
acquisition of property or stock, reorganization or liquidation involving KBL,
or otherwise, shall be held by the Escrow Agent as part of the Escrow Fund.

 



2

 

 

2.7 Transferability. Except as provided for herein or by operation of law, the
interests of the Company Stockholders in the Escrow Fund and in the Escrowed
Shares shall not be assignable or transferable.

 

2.8 Trust Fund. The Escrow Fund shall be held as trust funds and shall not be
subject to any lien, attachment, trustee process or any other judicial process
of any creditor of any Company Stockholder, or of any party hereto. The Escrow
Agent shall hold and safeguard the Escrow Fund until the Termination Date (as
defined in Section 6) or earlier distribution in accordance with this Agreement.

 

Section 3. Release of Escrow Shares.

 

3.1 General. Within 10 Business Days after receiving either (a) joint written
instructions from KBL and the Stockholder Representative (“Joint Instructions”)
or (b) an order issued by a court of competent jurisdiction (a “Court Order”)
relating to the release of any Escrowed Shares from the Escrow Fund, in
accordance with the terms and provisions of the Business Combination Agreement,
the Escrow Agent shall release or cause to be released any such Escrowed Shares
and any other amounts from the Escrow Fund, in the amounts, to the Persons and
in the manner set forth in such Joint Instructions Court Order.

 

3.2 Escrow Release Date. Promptly following the one (1) year anniversary of the
Closing Date (the “Escrow Release Date”), but in no event later than two (2)
Business Days thereafter, the Stockholder Representative and KBL shall deliver
to the Escrow Agent joint written instructions directing the Escrow Agent to
distribute any remaining Escrowed Shares in the Escrow Fund less a number of
Escrowed Shares in the Escrow Fund equal to the aggregate value of all
unsatisfied or disputed indemnifiable Losses set forth in any Claim Notice
delivered to the Stockholder Representative on or prior to the Escrow Release
Date in accordance with Article 8 of the Business Combination Agreement. Any
portion of the Escrowed Shares held by the Escrow Agent following the Escrow
Release Date with respect to pending but unresolved claims for indemnification
pursuant to Article 8 of the Business Combination Agreement that is not awarded
to KBL upon the resolution of such claims shall be promptly distributed by the
Escrow Agent to the Company Stockholders and the Company Subsidiaries on a pro
rata basis. KBL and the Stockholder Representative shall, promptly after final
resolution of such pending claims (but in no event later than two (2) Business
Days thereafter), execute a joint instruction to release such amounts from the
Escrow Account in accordance with such final resolution thereof. For purposes of
this Agreement and of Article 8 of the Business Combination Agreement, the
Escrowed Shares shall be valued at the Per Share Redemption Price.

 



3

 

 

3.3 Disputes. All disputes, claims, or controversies arising out of or relating
to Section 3 of this Agreement that are not resolved by mutual agreement between
KBL and the Stockholder Representative shall be resolved solely and exclusively
as set forth in the Business Combination Agreement.

 

Section 4. Fees and Expenses.

 

The Escrow Agent shall be entitled to receive, from time to time, fees in
accordance with Schedule 2. In accordance with Schedule 2, the Escrow Agent will
also be entitled to reimbursement for reasonable and documented out-of-pocket
expenses incurred by the Escrow Agent in the performance of its duties hereunder
and the execution and delivery of this Agreement. All such fees and expenses
shall be paid by Parent.

 

Section 5. Limitation of Escrow Agent’s Liability.

 

5.1 The Escrow Agent undertakes to perform such duties as are specifically set
forth in this Agreement only and shall have no duty under any other agreement or
document, and no implied covenants or obligations shall be read into this
Agreement against the Escrow Agent. The Escrow Agent shall incur no liability
with respect to any action taken by it or for any inaction on its part in
reliance upon any notice, direction, instruction, consent, statement or other
document believed by it in good faith to be genuine and duly authorized, nor for
any other action or inaction except for its own negligence or willful
misconduct. In all questions arising under this Agreement, the Escrow Agent may
rely on the advice of counsel, and for anything done, omitted or suffered in
good faith by the Escrow Agent based upon such advice the Escrow Agent shall not
be liable to anyone. In no event shall the Escrow Agent be liable for
incidental, punitive or consequential damages.

 

5.2 KBL and the Stockholder Representative, acting on behalf of the Company
Stockholders, hereby agree to indemnify the Escrow Agent and its officers,
directors, employees and agents for, and hold it and them harmless against, any
loss, liability or expense incurred without negligence or willful misconduct on
the part of Escrow Agent, arising out of or in connection with the Escrow
Agent’s carrying out its duties hereunder. This right of indemnification shall
survive the termination of this Agreement and the resignation of the Escrow
Agent.

 

Section 6. Termination.

 

This Agreement shall terminate upon the release by the Escrow Agent of the final
amounts held in the Escrow Fund in accordance with Section 3 (the date of such
release being referred to as the “Termination Date”).

 

Section 7. Successor Escrow Agent.

 

In the event the Escrow Agent becomes unavailable or unwilling to continue as
escrow agent under this Agreement, the Escrow Agent may resign and be discharged
from its duties and obligations hereunder by giving its written resignation to
the parties to this Agreement. Such resignation shall take effect not less than
30 days after it is given to all the other parties hereto. In such event, KBL
may appoint a successor Escrow Agent (acceptable to the Stockholder
Representative, acting reasonably). If KBL fails to appoint a successor Escrow
Agent within 15 days after receiving the Escrow Agent’s written resignation, the
Escrow Agent shall have the right to apply to a court of competent jurisdiction
for the appointment of a successor Escrow Agent. The successor Escrow Agent
shall execute and deliver to the Escrow Agent an instrument accepting such
appointment, and the successor Escrow Agent shall, without further acts, be
vested with all the estates, property rights, powers and duties of the
predecessor Escrow Agent as if originally named as Escrow Agent herein. The
Escrow Agent shall act in accordance with written instructions from KBL and the
Stockholder Representative as to the transfer of the Escrow Funds to a successor
Escrow Agent.

 



4

 

 

Section 8. Company Stockholder Representatives.

 

8.1 Unless and until KBL and the Escrow Agent shall have received written notice
of the appointment of a successor Stockholder Representative in accordance with
the terms of the Business Combination Agreement, KBL and the Escrow Agent shall
be entitled to rely on, and shall be fully protected in relying on, the power
and authority of the Stockholder Representative to act on behalf of the Company
Stockholders.

 

Section 9. Miscellaneous.

 

9.1 Attorneys’ Fees. In any action at law or suit in equity to enforce or
interpret this Agreement or the rights of any of the parties hereunder, the
prevailing party in such action or suit shall be entitled to receive a
reasonable sum for its attorneys’ fees and all other reasonable costs and
expenses incurred in such action or suit.

 

9.2 Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties hereto):

 

if to Parent:

 

KBL Merger Corp. IV
30 Park Place, Suite 45E
New York, N.Y. 10007
Attention: Marlene Krauss
Email: mkrauss@kblvc.com

 

with a copy, which shall not constitute notice, to:

 

Pryor Cashman LLP
7 Times Square
New York, NY 10036
Attention: M. Ali Panjwani, Esq.

 

Email: ali.panjwani@pryorcashman.com

 



5

 

 

if to the Stockholder Representative:

 

c/o 180 Life Sciences Corp.

830 Menlo Avenue, Suite 100
Menlo Park, CA 94025

Attn: Lawrence Pemble

 

with a copy, which shall not constitute notice, to:

 

The Loev Law Firm, PC

6300 West Loop South, Suite 280

Bellaire, TX 77401

Attention: David M. Loev, Esq.

Facsimile: 713-920-9372

Email: dloev@loevlaw.com

 

if to the Escrow Agent:

 


Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attention: ____________

Facsimile: ______________

 

Notwithstanding the foregoing, notices addressed to the Escrow Agent shall be
effective only upon receipt. If any notice or other document is required to be
delivered to the Escrow Agent and any other Person, the Escrow Agent may assume
without inquiry that notice or other document was received by such other Person
on the date on which it was received by the Escrow Agent.

 

9.3 Headings. The bold-faced headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

9.4 Counterparts and Exchanges by Facsimile or Other Electronic Transmission.
This Agreement may be executed in several counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. The exchange of a fully executed Agreement (in counterparts or
otherwise) by facsimile or other means of electronic transmission shall be
sufficient to bind the parties to the terms and conditions of this Agreement.

 



6

 

 

9.5 Applicable Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof. In any action between the parties arising out of or relating to
this Agreement or any of the transactions contemplated by this Agreement:
(a) each of the parties irrevocably and unconditionally consents and submits to
the non-exclusive jurisdiction and venue of the state and federal courts located
in the State of New York; (b) if any such action is commenced in a state court,
then, subject to applicable law, no party shall object to the removal of such
action to any federal court located in the State of New York; and (c) each of
the parties irrevocably waives the right to trial by jury.

 

9.6 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of each of the parties hereto and each of their respective
permitted successors and assigns, if any. The rights of a Company Stockholder
under this Agreement may be assigned, delegated or transferred, in whole or in
part, by each of the Company Stockholders to any Affiliate (as defined in Rule
12b-2 under the Exchange Act) of such Company Stockholder, or any other Person,
managed fund or managed client account over which such Company Stockholder or
any of its Affiliates exercises investment authority, including, without
limitation, with respect to voting and dispositive rights.

 

9.7 Waiver. No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 

9.8 Amendment. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of KBL, the Stockholder Representative and the Escrow Agent;
provided, however, that any amendment executed and delivered by the Stockholder
Representative shall be deemed to have been approved by and duly executed and
delivered by all of the Company Stockholders.

 

9.9 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

 



7

 

 

9.10 Parties in Interest. Except as expressly provided herein, none of the
provisions of this Agreement, express or implied, is intended to provide any
rights or remedies to any Person other than the parties hereto and their
respective successors and assigns, if any.

 

9.11 Entire Agreement. This Agreement and the Business Combination Agreement set
forth the entire understanding of the parties hereto relating to the subject
matter hereof and supersede all prior agreements and understandings among or
between any of the parties relating to the subject matter hereof.

 

9.12 Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives
any and all right to trial by jury in any action arising out of or related to
this Agreement or the transactions contemplated hereby.

 

9.13 Tax Reporting Information. KBL agrees to provide the Escrow Agent with a
certified tax identification number for KBL and the Stockholder Representative
agrees to provide the Escrow Agent with certified tax identification numbers for
each of the Company Stockholders by furnishing appropriate forms W-9 (or Forms
W-8, in the case of non-U.S. persons) and any other forms and documents that the
Escrow Agent may reasonably request (collectively, “Tax Reporting
Documentation”) to the Escrow Agent within 30 days after the date hereof. The
parties hereto understand that, if such Tax Reporting Documentation is not so
furnished to the Escrow Agent, the Escrow Agent shall be required by the Code to
withhold a portion of any interest or other income earned on the investment of
monies held by the Escrow Agent pursuant to this Agreement, and to immediately
remit such withholding to the Internal Revenue Service.

 

9.14 Cooperation. The Stockholder Representative on behalf of the Company
Stockholders and KBL agrees to cooperate fully with the Escrow Agent and to
execute and deliver such further documents, certificates, agreements, stock
powers and instruments and to take such other actions as may be reasonably
requested by KBL, the Stockholder Representative or the Escrow Agent to evidence
or reflect the transactions contemplated by this Agreement and to carry out the
intent and purposes of this Agreement.

 

9.15 Construction.

 

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neutral genders; the feminine gender shall include the
masculine and neutral genders; and the neutral gender shall include masculine
and feminine genders.

 

(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

 

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

 

(d) Except as otherwise indicated, all references in this Agreement to
“Sections”, “Schedules” and “Exhibits” are intended to refer to Sections of this
Agreement, Schedules to this Agreement and Exhibits to this Agreement.

 

[Remainder of page intentionally left blank]

 



8

 

 

In Witness Whereof, the parties have duly caused this Agreement to be executed
as of the day and year first above written.

 

  KBL Merger Corp. IV, a Delaware corporation         By: /s/ Marlene Krauss,
M.D.   Name: Marlene Krauss, M.D.   Title: CEO         Lawrence Pemble, solely
in his capacity as a Stockholders’ Representative         /s/ Lawrence Pemble  
      Continental Stock Transfer & Trust Company, a New York corporation        
By: /s/ Isaac J. Kagan   Name:  Isaac J. Kagan   Title: Vice President

 

[Escrow Agreement Signature Page]

 

 

 

 

Schedule 1

Company Stockholders

 

                                                       

 



 

 

 

Schedule 2

Escrow Agent’s Fees and Expenses

 



Monthly Fee for holding securities and/or cash: $________ per month    
Additional out of pocket expenses including postage and stationary: Additional

 

 

 

 

Exhibit A

Business Combination Agreement

 

 

 

 

 

 

 

 

 

 



 

 